

SUBORDINATION AGREEMENT, dated as of June 22, 2005, by and among Acura
Pharmaceuticals, Inc., a New York corporation (the "Company"), the legal and
beneficial holders of the Watson Note (the "Watson Holders"), the holders of the
2005 Notes (the "2005 Lenders"), Galen Partners III, L.P., a Delaware limited
partnership, as agent for the Watson Holders and the 2005 Lenders (in such
capacity, the "Agent") and the Grantors listed on the signature pages hereof.
 
RECITALS
 
(A)  Certain capitalized terms used in this Agreement without definition have
the meaning ascribed to them in Section 1 below.
 
(B)  WHEREAS, Watson Pharmaceuticals, Inc., a Nevada corporation ("Watson") and
the Company have entered into a Loan Agreement dated March 29, 2000 (such
agreement, as supplemented, amended or otherwise modified from time to time,
including, without limitation, as amended through the Third Amendment to Loan
Agreement dated February 6, 2004, the "Watson Loan Agreement") pursuant to which
Watson agreed to extend certain funds to the Company. The Company’s obligation
to pay the principal amount of, and interest on, the Watson Term Loan is now
evidenced by a secured promissory note dated as of December 20, 2002 (the
"Watson Note") which is secured by (i) a lien on and security interest in the
Company Personal Property granted pursuant to the Watson Security Agreement
dated March 29, 2000 between the Company and Watson (such agreement, as amended,
supplemented, or otherwise modified from time to time, the "Watson Security
Agreement"), (ii) collateral assignments of the Company Assignable Property
pursuant to the Watson Security Agreement or otherwise (such collateral
assignments, as amended, supplemented, or otherwise modified from time to time,
collectively the “Watson Assignments”), and (iii) a lien on and security
interest in the Company Investment Property pursuant to a Stock Pledge Agreement
between the Company and Watson (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "Watson Stock Pledge Agreement").
 
(C)  WHEREAS, in connection with, and in order to support the obligations of the
Company under, the Watson Loan Agreement, each of the Guarantors has guaranteed
the Company’s obligations under the Watson Term Loan and has undertaken certain
additional obligations pursuant to the Continuing Unconditional Secured Guaranty
by each Guarantor dated March 29, 2000 (each such guaranty and all other
obligations of each of the Guarantors under the Watson Loan Agreement, in each
case, as they may be amended, supplemented or otherwise modified from time to
time, a "Watson Guaranty"). The Watson Guaranties are secured by (i) a lien on
and security interest in the Guarantor Personal Property of each Guarantor
granted pursuant to a Guarantors General Security Agreement dated March 29, 2000
between the Guarantors and Watson (such agreement, as amended, supplemented, or
otherwise modified from time to time, the "Watson Guarantors General Security
Agreement"), (ii) collateral assignments of the Guarantor Assignable Property of
each Guarantor pursuant to the Watson Guarantors General Security Agreement or
otherwise (such collateral assignments, as amended, supplemented, or otherwise
modified from time to time, collectively the “Watson Guarantor Assignments”),
and (iii) a mortgage granted by Acura Pharmaceutical Technologies, Inc. to
Watson of its Guarantor Mortgage Property (such mortgage, as amended,
supplemented, or otherwise modified from time to time, the "Watson Mortgage").
 

--------------------------------------------------------------------------------


(D)  WHEREAS, the 2005 Lenders and the Company have entered into a Loan
Agreement dated as of the date hereof (such agreement, as amended, supplemented,
or otherwise modified from time to time, the "2005 Loan Agreement") pursuant to
which the Company has agreed to issue the 2005 Notes. The 2005 Notes are, or
will be, secured by (i) liens and security interests granted pursuant to the
Company General Security Agreement dated as of the date hereof between the
Company and the Agent (such agreement, as amended, supplemented, or otherwise
modified from time to time, the "2005 Company General Security Agreement"), (ii)
collateral assignments of the Company Assignable Property pursuant to the 2005
Company General Security Agreement or otherwise (such collateral assignments, as
amended, supplemented, or otherwise modified from time to time, collectively the
“2005 Assignments”), and (iii) a lien on and security interest in the Company
Investment Property pursuant to a Stock Pledge Agreement between the Company and
the Agent (such agreement, as amended, supplemented, or otherwise modified from
time to time, the "2005 Stock Pledge Agreement").
 
(E)  WHEREAS, as a condition to the 2005 Lenders’ obligation to lend sums under
the 2005 Loan Agreement and in order to support the Obligations of the Company
under the 2005 Loan Agreement, each of the Guarantors has guaranteed the
Company’s Obligations under the 2005 Notes and the 2005 Loan Agreement and has
undertaken certain additional obligations pursuant to the Continuing
Unconditional Secured Guaranty by each Guarantor dated as of as of the date
hereof (each such guaranty and all other obligations of each of the Guarantors
under the 2005 Loan Agreement, in each case, as they may be amended,
supplemented or otherwise modified from time to time, a "2005 Guaranty"). The
2005 Guaranties are, or will be, secured by (i) a lien on and security interest
in the Guarantor Personal Property of each Guarantor granted pursuant to a
Guarantors General Security Agreement dated as of the date hereof between the
Guarantors and the Agent (such agreement, as amended, supplemented, or otherwise
modified from time to time, the "2005 Guarantors General Security Agreement")
and (ii) collateral assignments of the Guarantor Assignable Property of each
Guarantor pursuant to the 2005 Guarantors General Security Agreement or
otherwise (such collateral assignments, as amended, supplemented, or otherwise
modified from time to time, collectively the “2005 Guarantor Assignments”).
 
(F)  WHEREAS, it is a condition to closing under the 2005 Loan Agreement that
the parties hereto shall have entered into this Agreement to confirm, among
other things, their relative rights with respect to the Company Collateral and
the Guarantor Collateral.
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises and
agreements hereinafter contained, the parties hereto agree as follows:
 
SECTION 1. Definitions.    (a) As used herein, the following terms have the
following meanings:
 
"Agent" has the meaning specified in the introductory paragraph of this
Agreement.
 
this "Agreement" means this Subordination Agreement, as it may be supplemented,
amended or otherwise modified from time to time.
 

--------------------------------------------------------------------------------


"Bankruptcy Proceeding" means, in the case of any Grantor, each of the
following: (a) any distribution of all or any of the assets of such Grantor upon
the dissolution, winding up, total or partial liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of such Grantor or
its debts, whether in any bankruptcy, insolvency, arrangement, reorganization,
receivership or relief proceeding or similar case or proceeding under any
Federal or state bankruptcy or similar law and (b) any assignment for the
benefit of creditors of any other marshalling of the assets and liabilities of
such Grantor or otherwise.
 
"Cash Obligations" means, as at any time, the Obligations of the Company or any
Guarantor, as applicable, to the extent then payable in cash.
 
"Collateral" means, collectively, the Company Collateral and the Guarantor
Collateral of all Guarantors.
 
"Company" has the meaning specified in the introductory paragraph of this
Agreement.
 
"Company Assignable Property" means, collectively, all of the Company’s leases,
contracts, patents, copyrights, trademarks and service marks, now owned or
existing or hereafter acquired or arising.
 
"Company Collateral" means, collectively, the Company Personal Property, the
Company Assignable Property and Company Investment Property.
 
"Company Investment Property" means all of the issued and outstanding shares of
Acura Pharmaceutical Technologies, Inc. and Axiom Pharmaceutical Corporation.
 
"Company Personal Property" means all of the Company’s properties and assets of
whatever nature, tangible or intangible, now owned or existing or hereafter
acquired or arising.
 
"Company Security Documents" means, collectively, the Watson Company Security
Documents and the 2005 Company Security Documents.
 
"Grantors" means the Company, Axiom Pharmaceutical Corporation, a Delaware
corporation, and Acura Pharmaceutical Technologies, Inc., an Indiana
corporation, and each other subsidiary or affiliate of the Company that is or
becomes a party to any Security Document or any Guaranty Security Document.
 
"Guarantors" means Axiom Pharmaceutical Corporation, a Delaware corporation, and
Acura Pharmaceutical Technologies, Inc., an Indiana corporation, and each other
subsidiary or affiliate of the Company that is or becomes a party to any
Security Document.
 

--------------------------------------------------------------------------------


"Guarantor Assignable Property" means, collectively, in respect of any
Guarantor, all of such Guarantor’s leases, contracts, patents, copyrights,
trademarks and service marks, now owned or existing or hereafter acquired or
arising.
 
"Guarantor Collateral" means, collectively, in respect of any Guarantor, (a) its
Guarantor Personal Property, (b) its Guarantor Assignable Property and (c) if
such Guarantor is Acura Pharmaceutical Technologies, Inc., its Guarantor
Mortgage Property.
 
"Guarantor Mortgage Property" means Acura Pharmaceutical Technologies, Inc.’s
real property located at 16235 State Road 17, Culver, Indiana.
 
"Guarantor Personal Property" means, in respect of either Guarantor, all of such
Guarantor’s properties and assets of whatever nature, tangible or intangible,
now owned or existing or hereafter acquired or arising.
 
"Guarantor Security Documents" means, collectively, the Watson Guarantor
Security Documents and the 2005 Guarantor Security Documents.
 
"Guaranty Documents" means, collectively, the Watson Guaranties and the 2005
Guaranties.
 
"Junior Secured Party", as to any item of Collateral, and as to Secured
Creditors purporting to have liens on and securities interests in such item
under the Security Documents, means one such Secured Creditor whose lien on and
security interest in such item (and to the extent such lien on and security
interest in such item) is stated in Section 2 hereof to be junior in right to
the liens and security interests of one or more such other Secured Creditors on
and in such item.
 
"Obligations" of the Company or any Guarantor means, at any time, any loans,
advances, debts, liabilities and obligations of the Company or such Guarantor,
(a) in the case of the Company, under the 2005 Notes, the 2005 Loan Agreement
and the Watson Loan Agreement; and (b) in the case of any Guarantor, under its
Watson Guaranty and its 2005 Guaranty, in each case, whether matured or
unmatured, contingent or liquidated and whether for principal, accrued and
unpaid interest (including, without limitation, interest accruing after the
filing of a petition, or other act, initiating a Bankruptcy Proceeding), accrued
and unpaid expenses, indemnities, fees (including attorneys fees and
disbursements) or otherwise, whether or not such obligations are due and payable
at such time.
 
"Person" means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
"Secured Creditors" means the Watson Holders and the 2005 Lenders and their
respective agents, permitted successors, transferees and assigns, in their
respective capacities as the beneficiaries under the Security Documents and the
Guaranty Documents, respectively (whether named in such agreement or as an
assignee thereof).
 
"Security Documents" means, collectively, the Company Security Documents and the
Guarantor Security Documents.
 

--------------------------------------------------------------------------------


"Senior Secured Party", as to any item of Collateral, and as to Secured
Creditors purporting to have liens on and security interests in such item under
the Security Documents, means one such Secured Creditor whose lien on and
security interest in such item (and to the extent such lien on and security
interest in such item) is stated in Section 2 hereof to be senior and prior in
right to the liens and security interests of one or more such other Secured
Creditors on and in such item.
 
"2005 Company General Security Agreement" has the meaning specified in the
recitals.
 
"2005 Company Security Documents" means, collectively, the 2005 Company General
Security Agreement, the 2005 Assignments and the 2005 Stock Pledge Agreement.
 
"2005 Guaranty" has the meaning specified in the recitals.
 
"2005 Guarantors General Security Agreement" has the meaning specified in the
recitals.
 
"2005 Guarantor Security Documents" means, collectively, the 2005 Guarantors
General Security Agreement and the 2005 Guarantor Assignments.
 
"2005 Lenders" has the meaning specified in the introductory paragraph of this
Agreement.
 
"2005 Loan Agreement" has the meaning specified in the recitals.
 
"2005 Loan Maximum Amount" means, at any time, an amount equal to the sum of (a)
the aggregate principal amount of all 2005 Notes then outstanding, (b) without
duplication, the aggregate amount of unpaid interest theretofore accrued on the
2005 Notes, and (c) without duplication, the aggregate amount of all costs,
expenses, fees, indemnities and other amounts payable in respect of the 2005
Notes, the 2005 Loan Agreement, the 2005 Guaranties, the 2005 Company Security
Documents and the 2005 Guarantor Security Documents.
 
"2005 Notes" means the Company’s Secured Promissory Notes (as amended,
supplemented or otherwise modified from time to time) issued from time to time
under the 2005 Loan Agreement.
 
"2005 Stock Pledge Agreement" has the meaning specified in the recitals.
 
"Transaction Documents" means, collectively, (a) this Agreement, (b) the 2005
Loan Agreement, (c) the 2005 Notes, (d) the Watson Loan Agreement, (e) the
Watson Note, (f) the Security Documents, and (g) the Guaranty Documents.
 
"Watson" has the meaning specified in the recitals.
 

--------------------------------------------------------------------------------


"Watson Holders" has the meaning specified in the introductory paragraph of this
Agreement.
 
"Watson Company Security Documents" means, collectively, the Watson Security
Agreement, the Watson Assignments and the Watson Stock Pledge Agreement.
 
"Watson Guarantor Security Documents" means, collectively, the Watson Guarantors
General Security Agreement, the Watson Guarantor Assignments and the Watson
Mortgage.
 
"Watson Guaranty" has the meaning specified in the recitals.
 
"Watson Guarantors General Security Agreement" has the meaning specified in the
recitals.
 
"Watson Loan Agreement" has the meaning specified in the recitals.
 
"Watson Maximum Amount" means, at any time, an amount equal to the sum of (a)
$5,000,000, (b) without duplication, the aggregate amount of unpaid interest
theretofore accrued on the Watson Term Loan and (c) without duplication, the
aggregate amount of all costs, expenses, fees, indemnities and other amounts
payable in respect of the Watson Loan Agreement, the Watson Note, the Watson
Guaranties, the Watson Company Security Documents and the Watson Guarantor
Security Documents.
 
"Watson Mortgage" has the meaning specified in the recitals.
 
"Watson Note" has the meaning specified in the recitals.
 
"Watson Security Agreement" has the meaning specified in the recitals.
 
"Watson Stock Pledge Agreement" has the meaning specified in the recitals.
 
"Watson Term Loan" means the term loan in the principal amount of $5,000,000 (as
amended, supplemented, or otherwise modified from time to time) evidenced by the
Watson Note.
 
(b) UCC Terms. Terms defined in Article 9 of the Uniform Commercial Code in
effect in the State of New York (or in any other State, including, without
limitation, the State of Indiana, to the extent that the Uniform Commercial Code
in effect in such State is to be applied pursuant to the terms hereof) and not
otherwise defined herein are used as therein defined.
 
SECTION 2. Priorities.    (a) (i) The parties hereto hereby agree to the
following priorities of interest in the Company Collateral:
 
The liens and security interests of the 2005 Lenders (under the 2005 Company
Security Documents) on and in the Company Collateral, securing the Company’s
Obligations to the 2005 Lenders (up to an aggregate amount equal to the 2005
Loan Maximum Amount in effect from time to time) shall at all times be senior
and prior in right to the liens thereon and security interests therein of the
Watson Holders under the Watson Company Security Documents.  
 

--------------------------------------------------------------------------------


The liens and security interests of the Watson Holders (under the Watson Company
Security Documents) on and in the Company Collateral securing the Company’s
Obligations to the Watson Holders (up to an aggregate amount equal to the Watson
Maximum Amount in effect from time to time) shall at all times be junior and
subordinate in right to the liens thereon and security interests therein of the
2005 Lenders under the 2005 Company Security Documents.
 
(ii)  The parties hereto hereby agree to the following priorities of interest in
the Guarantor Collateral of each Guarantor:
 
The liens and security interests of the 2005 Lenders (under the 2005 Guarantor
Security Documents) on and in the Guarantor Collateral of such Guarantor,
securing such Guarantor’s Obligations under its 2005 Guaranty (in respect of the
Company’s Obligations to the 2005 Lenders up to an aggregate amount equal to the
2005 Loan Maximum Amount in effect from time to time) shall at all times be
senior and prior in right to the liens thereon and security interests therein of
the Watson Holders under the Watson Guarantor Security Documents.
 
The liens and security interests of the Watson Holders (under the Watson
Guarantor Security Documents) on and in the Guarantor Collateral of such
Guarantor securing such Guarantor’s Obligations under its Watson Guaranty (in
respect of the Company’s Obligations to the Watson Holders up to an aggregate
amount equal to the Watson Maximum Amount in effect from time to time) shall at
all times be junior and subordinate in right to the liens thereon and security
interests therein of the 2005 Lenders under the 2005 Guarantor Security
Documents.
 
(b)  (i) The parties hereto hereby agree to the following priorities in right of
payment of the Company’s Cash Obligations:
 
The Company’s Cash Obligations under the 2005 Notes and the 2005 Loan Agreement
(up to an aggregate amount equal to the 2005 Loan Maximum Amount in effect from
time to time) shall at all times be senior and prior in right of payment to the
Company’s Cash Obligations under the Watson Loan Agreement and the Watson Note.
 
The Company’s Cash Obligations under the Watson Loan Agreement (up to an
aggregate amount equal to the Watson Maximum Amount in effect from time to time)
shall at all time be junior and subordinate in right of payment to the Company’s
Cash Obligations under the 2005 Notes and the 2005 Loan Agreement.
 
(ii) The parties hereto hereby agree to the following priorities in right of
payment of each Guarantor’s Cash Obligations:
 
Such Guarantor’s Cash Obligations under its 2005 Guaranty in respect of the
Company’s Obligations to the 2005 Lenders (up to an aggregate amount equal to
the 2005 Loan Maximum Amount in effect from time to time) shall at all times be
senior and prior in right of payment to such Guarantor’s Cash Obligations under
its Watson Guaranty.
 

--------------------------------------------------------------------------------


Such Guarantor’s Cash Obligations under its Watson Guaranty in respect of the
Company’s Obligations to the Watson Holders (up to an aggregate amount equal to
the Watson Maximum Amount in effect from time to time) shall at all times be
junior and subordinate in right of payment to such Guarantor’s Cash Obligations
under its 2005 Guaranty.
 
For the avoidance of doubt, nothing in this Section 2(b) shall apply at any time
to any Obligations of the Company or any Guarantor to the extent that they are
not then Cash Obligations.
 
(c) Except as otherwise provided in Sections 2(a) and 2(b) hereof, no Secured
Creditor shall have any lien or security interest which is prior to the lien and
security interest of any other Secured Creditor in any item of Collateral
covered by the Company Security Documents or the Guarantor Security Documents.
 
(d) So long as any Person is a Secured Creditor, the priorities set forth in
this Agreement are applicable irrespective of the order of creation, attachment
or perfection of any lien or security interest arising under the Security
Documents (whether or not such security interests have been perfected) or any
priority that might otherwise be available to such Secured Creditor under
applicable law and notwithstanding any representation or warranty of the Company
or any of the Guarantors to the contrary in any Transaction Document.
 
(e) Each Secured Creditor agrees not to contest, or to bring (or voluntarily
join in) any action or proceeding for the purpose of contesting, the creation,
attachment, validity, enforceability, perfection or priority (as herein
provided) of, or seeking to avoid, the lien and security interest which any
Security Document (as amended or otherwise modified hereby) purports to create
in favor of any other Secured Creditor on or in any item of Collateral. Nothing
herein shall be deemed or construed to prevent any Secured Creditor from
commencing an action or proceeding against any other Secured Creditor to assert
any right or claim it may have arising under or in connection with this
Agreement.
 
(f) Notwithstanding anything to the contrary in this Agreement, in the event of
a Bankruptcy Proceeding of the Company, the Watson Holders hereby agree as
follows, in each case unless otherwise consented to in writing by the 2005
Lenders:
 
(i) the Watson Holders waive any and all rights to dispute actions taken by the
2005 Lenders to seek adequate protection with respect to the collateral securing
the 2005 Notes;
 
(ii) the Watson Holders agree not to seek any form of adequate protection other
than: (A) replacement liens which shall be junior to any replacement liens
granted to the 2005 Lenders and to any liens securing debtor-in-possession
(“DIP”) financing that has been approved by the 2005 Lenders, and (B) periodic
reports from the Company;
 
(iii) the Watson Holders agree not to oppose the use of cash collateral as
agreed to by the 2005 Lenders and will not oppose the use of any Watson Holders’
cash collateral; provided, however, that the Watson Holders receive replacement
liens. The Watson Holders agree to a carve out from their collateral equal to
any carve out agreed to by the 2005 Lenders, for example, for fees of the U.S.
Trustee and estate professionals;
 

--------------------------------------------------------------------------------


(iv) the Watson Holders agree not to oppose their liens being primed by any DIP
loan that has been approved by the 2005 Lenders; provided however, that the
Watson Holders receive replacement liens junior to the liens securing the DIP
loan and the replacement liens received by the 2005 Lenders. Notwithstanding the
foregoing, the Watson Holders reserve all rights to oppose other aspects of any
DIP loan that could be asserted if they held unsecured debt;
 
(v) in the event of a sale or sales of an asset or assets by the Company that
has been approved by the 2005 Lenders in a bankruptcy case, the Watson Holders
agree to waive any right to assert that it is impossible to sell assets free and
clear of their liens without their consent. Notwithstanding the foregoing, the
Watson Holders retain their rights to object a sale of assets on grounds other
than the assets being sold free and clear of the Watson Holders’ liens;
 
(vi) the Watson Holders waive any and all rights to credit bid at a bankruptcy
sale of the Company’s assets, unless the 2005 Lenders’ consent; and
 
(vii) the Watson Holders agree not to vote in favor of any plan of
reorganization proposed in a bankruptcy case unless the plan either pays the
2005 Lenders in full in cash or is supported by the 2005 Lenders.
 
SECTION 3.  Enforcement of Security.    (a)   Each Secured Creditor may, from
time to time, to the extent provided in the Transaction Documents to which it is
a party, (i) give notice that an "event of default" has occurred and is
continuing under such Transaction Documents, (ii) accelerate the Company’s
Obligations under such Transaction Documents and (iii) whether or not it has
given such notice or has effected such acceleration (but except as otherwise
provided in this Agreement), take or authorize the taking of such action with
regard to the protection, exercise, enforcement and collection of its rights in
and to that portion of the Collateral, in which it may have an interest, as it
may determine to be necessary or appropriate; provided, however, that each
Secured Creditor which is, as to any item of Collateral, a Junior Secured Party
in relation to one or more Senior Secured Parties, agrees that it (A) will not
take any action to enforce, collect on or exercise any or its rights or remedies
in respect of its liens on and security interests in such item or take or
receive from the Company or any Guarantor, respectively, directly or indirectly,
in cash or other property or by setoff or in any other manner, whether pursuant
to any judicial or nonjudicial enforcement, collection, execution, levy or
foreclosure proceedings or otherwise, including by deed in lieu of foreclosure,
the Collateral, or any part thereof or interest therein, in each case unless and
until each such Senior Secured Party has given written notice to such Junior
Secured Party that those Obligations to such Senior Secured Party which are
secured by such item and which are stated in Section 2 hereof to be senior to
the Obligations to such Junior Secured Party have been indefeasibly paid in full
(and each such Senior Secured Party hereby agrees promptly to give such
notification following such payment to such Senior Secured Party), (B) will not
interfere with any exercise by or on behalf of each such Senior Secured Party in
respect of any liens and security interests of such Senior Secured Party on or
in such item or any other rights or remedies of such Senior Secured Party in
furtherance of the rights and remedies of such Senior Secured Party to the
extent set forth in Section 2 hereof, and (C) will hold and promptly pay or
deliver to each such Senior Secured Party, in order of and in accordance with
the priorities set forth in Section 2 above (subject, however, to Section 3(b)
hereof), any such item received by such Junior Secured Party (including, without
limitation, any proceeds from the sale or other disposition of such item), in
each case unless and until each such Senior Secured Party has given written
notice to such Junior Secured Party that its Obligations (to the extent set
forth in clause (A) above) have been indefeasibly paid in full. .
 

--------------------------------------------------------------------------------


(b)  (i)  Except as otherwise provided in clause (ii) below, each Secured
Creditor agrees to hold any item of Collateral, received by it, in or against
which a security interest or lien may be perfected by possession, as possessory
agent on behalf of all Secured Creditors that have a lien on or security
interest in such item (including, if appropriate, on its own behalf), and,
unless such Secured Creditor is a Senior Secured Party as to such item in
relation to all other Secured Creditors, to give notice (indicating the nature
and amount of such items) of such item and to turn over to the appropriate
Secured Creditor thereto forthwith upon receipt thereof, provided that this
clause (i) is intended solely to assure continuous perfection of the liens and
security interests granted under the Security Documents and nothing in this
clause (i) shall be deemed or construed as altering the priorities or
obligations set forth elsewhere in this Agreement; and (ii) in the event any
Secured Creditor receives any proceeds from the sale or any other disposition of
any Collateral in contravention of this Agreement) or in excess of the portion
of such proceeds to which such Secured Creditor is entitled hereunder, such
Secured Creditor shall give notice (indicating the nature and amount of such
proceeds and such excess, as applicable) and turn such proceeds or such excess,
as applicable, over to the appropriate Secured Creditor entitled thereto.
 
(c) Except as otherwise expressly provided in this Agreement, each right, power
and remedy of any of the Secured Creditors provided for in this Agreement or any
of the Transaction Documents, or any other document relating thereto, whether
such right, power or remedy is now existing or hereafter available at law or in
equity or by statute or otherwise, shall be cumulative and concurrent (except to
the extent otherwise provided in any such document) and shall be in addition to
every other such right, power or remedy. Except as otherwise provided in Section
3(a), the Transaction Documents, or any other document relating thereto, the
exercise or the beginning of the exercise by any Secured Creditor of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise of all such rights, powers or remedies, and no course of dealing
or failure or delay on the part of any party hereto in exercising any such
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
its rights, powers or remedies.
 
(d) Each Secured Creditor which is, as to any item of Collateral, a Junior
Secured Party in relation to one or more Senior Secured Parties agrees that this
Agreement shall be enforceable against it in all circumstances, including,
without limitation, in any Bankruptcy Proceeding.
 
SECTION 4.  Notices of Default; Collateral Disposition, etc.    (a) Each of the
Secured Creditors agrees individually to give the others (as applicable): copies
of any written notice of an event of default (under any Transaction Document)
received from or sent to any Grantor, (i) within 10 business days of receipt of
any such notice by such Secured Creditor from such Grantor (or, if earlier,
prior to such Secured Creditor’s exercising any right or remedy or taking any
other action, in respect of such event of default, against the Company, any
Guarantor, any Company Collateral or any Guarantor Collateral), or, as
applicable, (ii) simultaneously with any such notice sent by such Secured
Creditor to any Grantor; and
 

--------------------------------------------------------------------------------


(b) This Agreement is intended, in part, to constitute a request for notice and
a written notice of a claim by each Secured Creditor to the other of any
interest in the Collateral, in accordance with the provisions of Section 9-611
and 9-621 of the Uniform Commercial Code.
 
(c) Anything herein to the contrary notwithstanding, nothing in this Section 4
shall permit any Secured Creditor to exercise any right or remedy, or to take
any other action, against or in respect of the Company, any Guarantor, any
Company Collateral or any Guarantor Collateral in contravention of Sections 2 or
3 hereof or of any other provision of this Agreement.
 
SECTION 5.  Rights of Subrogation.    Any Junior Secured Party in respect of one
or more Senior Secured Parties agrees that, whether or not any such Senior
Secured Party shall have received any payment or distribution to any one or more
Senior Secured Parties from the Company or any Guarantor or on account of their
Obligations, such Junior Secured Party shall not be entitled to exercise any
rights of subrogation or reimbursement (or similar right or remedy of a surety)
until the date on which all Obligations to all such Senior Secured Parties (to
the extent such Obligations are stated in Section 2 hereof to be senior to the
Obligations to such Junior Secured Party) shall have been indefeasibly paid in
full.
 
SECTION 6.  Further Assurances.    Any Junior Secured Party in respect of one or
more Senior Secured Parties will, at the expense of the Company, at any time and
from time to time promptly execute and deliver all further instruments and
documents and take all further action, that any Senior Secured Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable any Senior Secured Party to exercise
and enforce its rights and remedies hereunder.
 
SECTION 7.  Waiver of Marshalling and Similar Rights.    Each of the parties
hereto, to the fullest extent permitted by applicable law, waives any
requirement regarding, and agrees not to demand, request, plead or otherwise
claim the benefit of, any marshalling, appraisement, valuation or other similar
right that a creditor or any other Person may otherwise may have under
applicable law.
 
SECTION 8.  Obligations Hereunder Not Affected.    Except as otherwise provided
in this Agreement, all rights, interests, agreements and obligations of the
Secured Creditors hereunder, in respect of each other or in respect of the other
parties to this Agreement, and all agreements and obligations of the Junior
Secured Parties in respect of the respective Senior Secured Parties under this
Agreement shall remain in full force and effect irrespective of:
 
(a) Any lack of validity or enforceability of any Transaction Document or any
other agreement or instrument relating thereto;
 
(b) Any change in the time, manner or place of payment of, the security for, or
in any other term of, all or any of the Obligations secured or guaranteed by the
Security Documents, or any other extension, renewal, supplement, amendment or
other modification, waiver, refinancing or restructuring of or any consent to
departure from, or any act, omission or default under, this Agreement or any
other Transaction Document (including, without limitation, any increase in such
Obligations resulting from the extension of additional credit to, or the
issuance of additional debt or equity instruments by, the Company or any of its
Subsidiaries or otherwise, but excluding, in any event, any such increase in the
Company’s Obligations to any one or more Secured Creditors to the extent that,
after giving effect thereto and to any reductions associated or occurring
substantially concurrently with such increase, the aggregate amount of the
Company’s Obligations to such Secured Creditors would exceed the aggregate
amount of such Obligations to such Secured Creditors stated to be subject to the
priorities of Section 2 hereof);
 

--------------------------------------------------------------------------------


(c) Any taking, exchange, surrender, release or non-perfection of any lien or
security interest in the Collateral, or any other collateral, or any taking,
release, supplement, amendment or other modification or waiver of or consent to
departure from any Guaranty, or any other guaranty, for all or any of the
Obligations, or any settlement or compromise of any of such Obligations;
 
(d) Any manner of application of the Collateral, or any other collateral, or
proceeds thereof, to all or any of the Obligations of the Company secured or
guaranteed by the Security Documents, or any manner of sale or other disposition
of any Collateral or such other collateral or any other assets of the Company;
 
(e) Any exercise or failure to exercise any rights by or against any Secured
Creditor;
 
(f) Any change, restructuring or termination of the corporate structure of the
Company or any of its Subsidiaries (including, without limitation, Acura
Pharmaceutical Technologies, Inc. and Axiom Pharmaceutical Corporation); or
 
(g) Any other circumstance (including, without limitation, any statute of
limitations) that might otherwise constitute a defense available to, or a
discharge of, any Grantor, any Guarantor, any borrower, any Secured Creditor or
any other secured creditor (irrespective of such creditor being subordinated
whether in priority of its liens on or security interest in collateral, in right
of payment or otherwise).
 
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any Obligation is rescinded or must otherwise
be returned by any Secured Creditor upon the initiation of any Bankruptcy
Proceedings against any Grantor, or otherwise, all as though such payment had
not been made.
 
SECTION 9.  Appointment of Collateral Agents. In case of the pendency of any
Bankruptcy Proceeding or other judicial proceeding relative to any Grantor or
Guarantor, the Agent shall be entitled and empowered, by intervention in such
proceeding or otherwise, (a) to file and prove a claim for the whole amount of
the Obligations and other amounts due under the Transaction Documents or this
Agreement and to file such other papers or documents as may be necessary or
advisable in order to have such claims and amounts due allowed in such
Bankruptcy Proceeding or judicial proceeding, and (b) to collect and receive any
moneys or other property payable or deliverable on any such claims or other
amounts due and to distribute the same in accordance with the provisions hereof.
Nothing in this paragraph shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any 2005 Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or other amounts due under the Transaction Documents or this Agreement, or to
authorize the Agent to vote in respect of the Obligations or other amounts due
in any such Bankruptcy Proceeding or judicial proceeding.
 

--------------------------------------------------------------------------------


SECTION 10.  Representations and Warranties.    Each of the Watson Holders and
the 2005 Lenders represents and warrants to the other Watson Holders and 2005
Lenders party hereto as follows:
 
(a) (i)  This Agreement has been duly executed and delivered by its duly
authorized officer and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof; and (ii) the
execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate or partnership action, as the case may be,
and do not and will not (A) violate any provision of any law, rule or regulation
having applicability to it or of its (x) charter or articles of association or
by-laws or (y) limited partnership agreement, as the case may be, (B) result in
a breach of or constitute a default or an event of default (or any event which,
with the giving of notice, the lapse of time, or both, would constitute an event
of default) under any indenture or loan or credit agreement or any other
material agreement, lease or instrument to which it is a party, or (C) require
the consent or approval of any governmental authority or arbitrator; and
 
(b) Each of the Watson Holders represents and warrants that it has not
heretofore transferred or assigned its lien on and security interest in any
Collateral under the Watson Company Security Documents or the Watson Guarantor
Security Documents.
 
SECTION 11.  Assignments.    (a)  No party hereto shall assign its rights
hereunder or any interest herein or any of its rights or interests pursuant to
the respective Security Documents made by it or in its favor, or any of its
obligations hereunder or thereunder, to any other Person (i) without the prior
written consent of the Senior Secured Parties holding a majority of the amount
of the Obligations to such Senior Secured Parties and (ii) in compliance with
Section 11(b) below.
 
(b) In the event of any assignment of any Security Document by any party hereto
or by any successor or assignee of any party hereto or by any other party which
may now or hereafter have any rights, title or interest in such Security
Document, respectively, the terms of such assignment shall provide that, and the
assigned Security Document shall bear a legend to the effect that (i) all
provisions of such agreement, including provisions relating to the assignment
thereof, shall be subject to the terms of this Agreement and that in the event
of any conflict between such agreement and this Agreement, this Agreement shall
prevail and (ii) the assignee of such Security Document shall be bound by all
duties and obligations of the assignor of such Security Document under this
Agreement.
 
(c) Notwithstanding anything to the contrary in this Agreement, each party
hereto acknowledges the assignment before the date hereof by Watson to the
Watson Holders (and/or the Agent) of all of Watson’s rights and interests under
the Watson Company Security Documents, the Watson Guarantor Security Documents,
the Watson Guaranty, the Watson Loan Agreement, the Watson Term Loan and the
Watson Note.
 
SECTION 12.  Continuing Agreement; Assignments of Obligations.    (a)  This
Agreement shall remain in full force and effect until the date on which all
Obligations shall have been indefeasibly paid in full and no Obligations are
outstanding.
 
(b) This Agreement shall be binding upon, and inure to the benefit of and be
enforceable by, each party hereto and its successors, permitted transferees and
assigns.
 
(c) Without limiting the generality of Section 12(b) above, except as otherwise
provided in Section 11, nothing in this Agreement shall preclude any Secured
Creditor from assigning or otherwise transferring all or any porting of its
rights and obligations under any Transaction Document to any other Person, and
such other Person shall thereupon become vested with all the rights in respect
thereof granted to such Secured Creditor herein or otherwise, in each case as
provided in the respective Transaction Documents.
 

--------------------------------------------------------------------------------


SECTION 13.  Amendment; Modification; Waiver of Documents.    (a)  Except as
otherwise expressly provided herein, no provision of this Agreement may be
supplemented, amended, or otherwise modified or waived other than by a writing
signed by the parties hereto holding (i) at least 60% of the outstanding
principal amount under the 2005 Notes and (ii) at least 60% of the outstanding
principal amount under the Watson Note. Without limiting the generality of the
foregoing, the parties expressly acknowledge that no amendment, waiver or
modification of Sections 2 or 3 of this Agreement shall require any consent of
any Grantor. Furthermore, except as otherwise expressly provided herein, no
rights of any Secured Creditor in any item of Collateral may be amended,
supplemented, or otherwise modified (whether by virtue of supplement or
amendment to or other modification of this Agreement, any Transaction Document
or otherwise) without the prior written consent of such parties as would be
sufficient to amend this Agreement pursuant to the first sentence of this
Section 13. Anything herein to the contrary notwithstanding (but except as
otherwise specified in the following sentence), each Secured Creditor may make
supplements or amendments to, or modifications or waivers of the provisions of
its Transaction Documents in accordance with the terms thereof without the prior
written consent of or notice to any other Person, except for any changes in the
definition of "Company Collateral" or "Guarantor Collateral" (or similar terms)
set forth therein resulting in increase of the rights of such Secured Creditor
in such item, which changes in such definitions shall require the prior written
consent of such parties as would be sufficient to amend this Agreement pursuant
to the first sentence of this Section 13.
 
(b) To the extent any provision of Section 13(a) or (b) hereof requires the
consent of any Secured Creditor under one or more Security Documents to which
such Secured Creditor is a party, the effectiveness of such consent shall be
determined in accordance with such Security Documents.
 
SECTION 14.  Intercreditor Agreement for Benefit of Parties Hereto.    Nothing
in this Agreement, express or implied, is intended or shall be construed to
confer upon any person or entity other than the Secured Creditors any right,
remedy or claim by reason of this Agreement or any covenant, condition or
stipulation hereof; and the covenants, stipulations and agreements contained in
this Agreement are and shall be for the sole and exclusive benefit of the
parties hereto, and their respective successors and assigns.
 

--------------------------------------------------------------------------------


SECTION 15.  Notices.    All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if transmitted by
facsimile or delivered either personally or by a nationally recognized courier
service marked for next business day delivery or sent in a sealed envelope by
first class mail, postage prepaid and either registered or certified, return
receipt requested, addressed as follows:
 
if to any Watson Holder or 2005 Lender, to it as set forth opposite its
signature on the signature pages hereto;
 
if to the Company, to 616 N. North Court, Palatine, Illinois 60067, fax no.
(847) 705-5399, to the attention of Mr. Andrew D. Reddick, Chief Executive
Officer;
 
if to the Grantors and Guarantors, as applicable to: (i) Acura Pharmaceutical
Technologies, Inc., c/o the Company at the notice address or fax number above;
or (ii) Axiom Pharmaceutical Corporation, c/o the Company at the notice address
or fax number above;
 
if to any future Grantor or Guarantor, at such address given by such Grantor or
Guarantor for notices to it; and
 
or to such other address with respect to any party hereto as such party may from
time to time notify (as provided above) the other parties hereto.
 
Any such notice, demand or communication shall be deemed to have been given (i)
on the date of delivery, if delivered personally, (ii) on the date of facsimile
transmission, receipt confirmed, (iii) one business day after delivery to a
nationally recognized overnight courier service, if marked for next day delivery
or (iv) five business days after the date of mailing, if mailed.
 
SECTION 16.  Individual Action.    No Secured Creditor may require any other
Secured Creditor to take or refrain from taking any action hereunder or with
respect to any of the Collateral, except as and to the extent expressly set
forth in this Agreement. Except as otherwise specified herein, no Secured
Creditor shall be responsible to the other Secured Creditors for any recitals,
statements, representations or warranties contained in this Agreement, any of
the Transaction Documents, or any other agreements or instruments executed and
delivered by any Grantor pursuant to any of the Transaction Documents or in any
certificate of other document referred to or provided for in, or received by
either of them under, any of the Transaction Documents or for the authenticity,
accuracy, completeness, value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Transaction Documents or any other
document referred to or provided for therein or any lien under any Transaction
Document, or the perfection of any such lien or for any failure by any Grantor
to perform any of its Obligations under any of the Transaction Documents. Each
Secured Creditor may employ agents and attorneys-in-fact and shall not be
responsible, except as to money or securities received by it or its authorized
agents, for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. No Secured Creditor, and none of its
directors, officers, employees or agents shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct.
 

--------------------------------------------------------------------------------


SECTION 17.  Reliance.    In acting with respect to this Agreement, each of the
Secured Creditors shall be entitled (a) to rely on any communication believed by
it to be genuine and to have been made, sent or signed by the Person by whom it
purports to have been made, sent or signed and (b) to rely on the advice or
services or opinions and statements of any professional advisor whose advice or
services to it seem necessary, expedient or desirable and are given or made in
connection with this Agreement.
 
SECTION 18.  No Waiver; Remedies.    Except as otherwise specified herein, no
failure on the part of any Secured Creditor to exercise and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 19.  Severability.    If any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
SECTION 20.  Governing Law.    This Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Agreement were negotiated, excluding to the greatest
extent permitted by law any rule of law that would cause the application of the
laws of any jurisdiction other than the State of New York.
 
SECTION 21.  Jurisdiction.    (a)  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or United States Federal court sitting
in New York City, and any appellate court from any thereof, in any action or
proceeding arising our of or relating to this Agreement or any of the other
Transaction Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such United States Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by law. Nothing in this Agreement or any other
Transaction Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any of the other
Transaction Documents in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in any such New York State or United States
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 

--------------------------------------------------------------------------------


SECTION 22.  Waiver of Jury Trial.    EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR THE ACTIONS OF ANY
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 23.  Titles and Subtitles.    The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
 
SECTION 24.  Counterparts.    This Agreement may be executed in any number of
counterparts, including by facsimile copy, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
SECTION 25.  Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior representations, negotiations, writings, memoranda and
agreements.
 
[Signature pages follow]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.
 

 
"GRANTORS"
 
ACURA PHARMACEUTICALS, INC.,
a New York corporation
 
/s/ Andrew D. Reddick  
By: Andrew D. Reddick
Its: President and CEO
 
AXIOM PHARMACEUTICAL
CORPORATION,
a Delaware corporation
 
 
/s/ Andrew D. Reddick  
By: Andrew D. Reddick
Its: President and CEO
 
ACURA PHARMACEUTICAL
TECHNOLOGIES, INC.,
an Indiana corporation
 
 
 
/s/ Andrew D. Reddick  
By: Andrew D. Reddick
Its: President and CEO





--------------------------------------------------------------------------------





GALEN PARTNERS III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
 
 
/s/ Srini Conjeevaram  
By: Srini Conjeevaram
Its: General Partner
 
ESSEX WOODLANDS HEALTH
VENTURES V, L.P.
190 South LaSalle Street, Suite 2800
Chicago, IL 60603
 
 
/s/ Immanuel Thangaraj  
By: Immanuel Thangaraj
Its: Managing Director
GALEN PARTNERS INTERNATIONAL, III, L.P.
By: Claudius, L.L.C., General Partner
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
 
/s/ Srini Conjeevaram  
By: Srini Conjeevaram
Its: General Partner
CARE CAPITAL INVESTMENTS II, LP
By: Care Capital II, LLC, as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
 
By:  /s/ David R. Ramsay 
Name: David R. Ramsay
Title: Authorized Signatory
 
GALEN EMPLOYEE FUND III, L.P.
By: Wesson Enterprises, Inc.
610 Fifth Avenue, 5th Floor
New York, New York 10020
 
 
/s/ Bruce F. Wesson  
By: Bruce F. Wesson
Its: General Partner
CARE CAPITAL OFFSHORE
INVESTMENTS II, LP
By: Care Capital, L.L.C., as general partner
47 Hulfish St., Suite 310
Princeton, NJ 08542
 
By:  /s/ David R. Ramsay 
Name: David R. Ramsay
Title: Authorized Signatory


--------------------------------------------------------------------------------





MICHAEL WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
/s/ Michael Weisbrot  
SUSAN WEISBROT
1136 Rock Creek Road
Gladwyne, Pennsylvania 19035
 
/s/ Susan Weisbrot  
 
JOHN E. HEPPE, JR.
237 W. Montgomery Avenue
Haverford, Pennsylvania 19041
 
 
/s/John E. Heppe, Jr.  
 
 
DENNIS ADAMS
120 Kynlyn Road
Radnor, Pennsylvania 19312
 
 
/s/ Dennis Adams  
 
PETER STIEGLITZ
RJ Palmer LLC
156 West 56th Street, 5th Floor
New York, New York 10019
 
 
/s/ Peter Stieglitz  
 
GEORGE E. BOUDREAU
222 Elbow Lane
Haverford, PA 19041
 
 
 
/s/ George E. Boudreau  
 






--------------------------------------------------------------------------------



